DECISION
On November 19, 2015, the Defendant’s deferred sentence was revoked for violations of conditions and she was sentenced to the Department of Corrections for a commitment of two (2) years to run concurrent to DC-12-033 and consecutive to DC-12-203, with recommended placement on ISP. The Court ordered that the Defendant be required to comply with all requirements imposed by the Court’s Judgment of June 6, 2013, as conditions of probation. The Defendant was given credit for seventy-three (73) days served in custody pending final disposition in this matter. Defendant was not to receive credit for time otherwise served on probation.
On April 8, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman, of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.